UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1236


In re:   DENNIS A. GIVENS,

                       Petitioner.



                On Petition for Extraordinary Writ.
                    (No. 5:12-cv-00145-FPS-JES)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dennis A. Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dennis A. Givens petitions for a writ of procedendo,

which has been docketed as a petition for an extraordinary writ.

We conclude that relief is not warranted.             Accordingly, we grant

Givens’ motion to proceed in forma pauperis, deny his motion to

carry    a   recording   device   into    the     courtroom,    and    deny   the

petition.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in    the   materials

before   this   court    and   argument   would    not   aid   the    decisional

process.



                                                               PETITION DENIED




                                      2